Case: 20-30332     Document: 00515733654         Page: 1     Date Filed: 02/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 4, 2021
                                  No. 20-30332
                                                                         Lyle W. Cayce
                                                                              Clerk
   Justin Moore,

                                                           Plaintiff—Appellant,

                                       versus

   Centralized Management Services, L.L.C.; Episode
   Solutions, L.L.C.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:19-cv-01592


   Before Stewart, Higginson, and Wilson, Circuit Judges.
   Per Curiam:*
          A discharged employee sued his former employer alleging
   discrimination under the Americans with Disabilities Act. The district court
   granted the former employer’s motion for summary judgment.                   We
   AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30332       Document: 00515733654           Page: 2     Date Filed: 02/04/2021




                                      No. 20-30332


                                           I.
          Justin Moore began working for Centralized Management Services,
   LLC and Episode Solutions, LLC in August 2017 (collectively, “CMS”). 1
   CMS develops and manages payment structures for musculoskeletal care in
   partnership with doctors and hospitals. Hoping to expand into the New
   Orleans market, CMS hired Moore in a business-development role. Moore’s
   responsibility was to foster relationships with physicians and hospitals in the
   New Orleans area.
          From nearly its inception, Moore’s employment at CMS was rife with
   trouble. Angela Jones, Moore’s boss and CMS’s Vice President of Business
   Development, became increasingly frustrated by his performance and began
   keeping a list detailing Moore’s shortcomings. Jones memorialized her list
   in an email Jones sent on September 22 to CMS’s HR consultant and Vail
   Willis, the Chief Operating Officer of CMS. According to Jones, Moore
   failed to complete assignments, respond to emails, communicate with his
   supervisors and clients, or generally help CMS expand into the New Orleans
   market.
          The record shows that on September 21 and 22, Moore failed to
   respond to emails from Jones and Willis. But Moore sent text messages on
   September 22 to CMS’s HR consultant asking whether his disclosure of a
   “health issue” would remain confidential. Despite his inquiry, Moore did
   not disclose to HR what health issue he was experiencing.
          The next day, Jones sent another email to Willis, recommending that
   Moore be terminated:



          1
             CMS is a wholly-owned affiliate of Episode. Because the distinction is not
   relevant here, we will not differentiate and refer to both as CMS.




                                            2
Case: 20-30332      Document: 00515733654          Page: 3    Date Filed: 02/04/2021




                                    No. 20-30332


          [Moore] basically did nothing last week.
          I do not think [he] is a good fit for the role in New Orleans. We
          need a team player that can balance a sprint and process to get
          us to the end results we are looking for. [He] has shown no
          effort in this market since the beginning of his employment.
          You and I are both very understanding if indeed these were
          family issues, but in an employment role you have to
          communicate if you are not going to be available to attend work
          meetings and deadlines.
          [Moore’s] actions were exactly in line with insubordination
          and should be reflective in a termination.
   When Jones sent this email, she was not aware that Moore had
   communicated with the HR consultant. In response to additional email
   inquiries from Jones and Willis, Moore said that the week had presented “a
   challenge.” Two days later, Willis sent Moore an email saying that it was
   necessary that they coordinate a phone call to discuss Moore’s lack of
   performance. Moore skipped the call.
          On September 26, Moore disclosed to HR that he was an alcoholic,
   had a relapse, and had checked himself into a facility. He then sent an email
   to Jones and Willis disclosing the same.         Moore underwent inpatient
   treatment until October 27. Upon his return, Moore was terminated for poor
   performance.
          In February 2019, Moore filed this action against CMS, alleging a
   violation of the Americans with Disabilities Act. Moore asserted that he was
   terminated because of a protected disability, i.e., alcoholism and his effort to
   obtain treatment. CMS filed a motion for summary judgment contending
   that Moore failed to establish a prima facie case of discrimination. The
   district court granted CMS’s motion, concluding: (1) Moore failed to show
   that his alcoholism constitutes a disability under the ADA; (2) CMS could
   (and did) terminate Moore for poor performance even if it was caused by his



                                          3
Case: 20-30332      Document: 00515733654           Page: 4   Date Filed: 02/04/2021




                                    No. 20-30332


   alcoholism; and (3) Moore failed to show that his supervisors regarded him
   as disabled.
          Moore then filed a motion for reconsideration, contending summary
   judgment was improper because the ruling was based on outdated law, the
   record contained genuine disputes of material fact, and the court failed to
   consider two sources of previously unavailable evidence. The court denied
   Moore’s motion, and this appeal followed. Before us, Moore challenges both
   rulings.
                                        II.
          A.      Summary judgment on ADA claim
          Moore first challenges summary judgment on his ADA claim. We
   review a district court’s summary judgment de novo. EEOC v. LHC Grp.,
   Inc., 773 F.3d 688, 694 (5th Cir. 2014). In doing so, we view the facts in the
   light most favorable to the non-moving party and apply the same standards
   as the district court. Id. Summary judgment is appropriate “if the movant
   shows that there is no genuine dispute as to any material fact and the movant
   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A
   genuine dispute of material fact exists if the “evidence is such that a
   reasonable jury could return a verdict for the nonmoving party.” Anderson v.
   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
          The Americans with Disabilities Act prohibits discrimination against
   an employee “on the basis of disability in regard to . . . discharge of
   employees.”     42 U.S.C. § 12112(a).      To make a prima facie case of
   discriminatory termination, Moore must show: (1) he has a disability, or was
   regarded as disabled; (2) he was qualified for the job; and (3) he was subject
   to an adverse employment decision on account of his disability. Cannon v.
   Jacobs Fields Servs. N.A., Inc., 813 F.3d 586, 590 (5th Cir. 2016). If he makes
   this showing, a presumption of discrimination arises, which his employer can




                                         4
Case: 20-30332      Document: 00515733654          Page: 5   Date Filed: 02/04/2021




                                    No. 20-30332


   rebut with a “legitimate non-discriminatory reason for the adverse
   employment action.” Id. If the employer does so, then the burden returns
   to Moore to show that this reason was pretextual. Id.
          Here, the district court determined that Moore failed to establish the
   first and third elements of a prima facie case for discriminatory termination—
   i.e., that Moore’s alcoholism constituted a disability under the ADA and that
   CMS terminated Moore on account of his alcoholism. We may affirm the
   district court “for any reason supported by the record[.]” Clarkson v. White,
   943 F.3d 988, 992 (5th Cir. 2019). Accordingly, “[w]e need not discuss each
   step in the shifting evidentiary presentation” and may affirm if Moore failed
   to meet his burden on any one of the elements in the burden-shifting
   framework. Kitchen v. BASF, 952 F.3d 247, 253 (5th Cir. 2020) (affirming
   dismissal of ADA claim because plaintiff “offered no evidence of a causal
   connection between his discharge and his alcoholism”).
          On appeal, most of Moore’s brief challenges the district court’s
   determination that Moore failed to show that his alcoholism constitutes a
   disability under the ADA. But, as stated supra, the district court also
   concluded that CMS terminated Moore for poor performance (and not on
   account of his alcoholism). Because we discern no error in the district court’s
   determination in this regard, we need not address whether Moore’s
   alcoholism constituted a disability under the ADA. Clarkson, 943 F.3d at 992.
          Moore contends that the district court erred in concluding that CMS
   terminated him for poor performance. According to Moore, the evidence
   does not support this conclusion, and the district court merely cited an
   argument from CMS’s memorandum in support of summary judgment. But
   the record shows otherwise.
          On September 22, CMS Vice President Jones, Moore’s immediate
   supervisor, sent COO Willis and HR a list of issues that had arisen with




                                          5
Case: 20-30332      Document: 00515733654           Page: 6    Date Filed: 02/04/2021




                                     No. 20-30332


   Moore. This list included lack of communication, failure to respond to
   emails, and failure to provide required reports. On September 23, Jones
   recommended to Willis that Moore be terminated for his lack of effort and
   insubordination. These communications occurred before Jones and Willis
   were even aware of Moore’s alcoholism.
          Moore, on the other hand, offered no evidence genuinely to dispute
   that CMS terminated him for poor performance. To be clear, Moore’s mere
   disagreement with CMS’s assessment of his performance is not enough. See
   Benjamin v. Felder Servs., LLC, 753 F. App’x 298, 302 (5th Cir. 2018)
   (“[E]ven an incorrect belief that an employee’s performance is inadequate
   constitutes a legitimate, non-discriminatory reason.” (quoting Little v.
   Republic Ref. Co., 924 F.2d 93, 97 (5th Cir. 1991)). Beyond that, Moore failed
   to present any evidence that CMS terminated him because of his alcoholism.
   In other words, the record is devoid of any evidence that Moore’s “discharge
   was based on any discriminatory animus against him as an alcoholic.”
   Kitchen, 952 F.3d at 253. Because Moore has not met the third element
   required to state a prima facie case of discriminatory termination, his ADA
   claim cannot pass muster. Cannon, 813 F.3d at 590.
          Assuming arguendo that Moore substantiated a prima facie case of
   discriminatory termination, CMS still provided a “legitimate non-
   discriminatory reason for the adverse employment action”—poor
   performance. Cannon, 813 F.3d at 590. Indeed, “[t]erminating an employee
   whose performance is unsatisfactory according to management’s business
   judgment is legitimate and nondiscriminatory as a matter of law.” LHC Grp.,
   Inc., 773 F.3d at 701–02. And “[t]he ADA explicitly allows an employer to
   ‘hold an employee who . . . is an alcoholic to the same . . . standards for . . .
   job performance and behavior that such entity holds other employees, even
   if any unsatisfactory performance or behavior is related to the . . . alcoholism
   of such employee.’” Sullivan v. Neiman Marcus Grp., Inc., 358 F.3d 110, 115–



                                          6
Case: 20-30332       Document: 00515733654             Page: 7      Date Filed: 02/04/2021




                                        No. 20-30332


   16 (1st Cir. 2004) (quoting 42 U.S.C. § 12114(c)). In response, Moore failed
   to present any evidence to show that CMS’s legitimate, non-discriminatory
   reason for terminating him was pretextual. See Kitchen, 952 F.3d at 253
   (explaining pretext is shown “through evidence of disparate treatment or by
   showing [the employer’s] explanation was false or unbelievable”). For this
   reason as well, summary judgment as to Moore’s ADA claim was proper.
          Moore did not show any genuine dispute of material fact as to at least
   the third element of a prima facie ADA claim for discriminatory termination.
   He likewise offered no evidence that CMS’s termination of Moore for poor
   performance was pretextual. For each of these reasons, summary judgment
   was warranted.
          B.      Moore’s motion to reconsider
          Next, Moore challenges the district court’s denial of his motion for
   reconsideration. 2     We review the denial of a Rule 59(e) motion for
   reconsideration for abuse of discretion. In re Life Partners Holdings, Inc., 926
   F.3d 103, 128 (5th Cir. 2019). Moore contends that the district court abused
   its discretion in denying his motion by relying on Fifth Circuit caselaw that
   predated 2008 amendments to the ADA; refusing to consider medical
   records Moore had recently obtained, which he asserted established that his
   alcoholism constituted a disability; and granting summary judgment while a
   magistrate judge was reviewing in camera documents subject to a pending
   motion to compel. Motions for reconsideration based on newly-discovered
   evidence should not be granted unless: “(1) the facts discovered are of such
   a nature that they would probably change the outcome; (2) the facts alleged


          2
             Moore titled his post-judgment motion as a “Motion for New Trial and/or
   Motion to Alter or Amend Judgment.” Regardless of the motion’s title, the district court
   was correct to review Moore’s motion as one to reconsider summary judgment under Rule
   59(e). See Piazza’s Seafood World, LLC v. Odom, 448 F.3d 744, 748 n.9 (5th Cir. 2006).




                                              7
Case: 20-30332      Document: 00515733654          Page: 8    Date Filed: 02/04/2021




                                    No. 20-30332


   are actually newly discovered and could not have been discovered earlier by
   proper diligence; and (3) the facts are not merely cumulative or impeaching.”
   Ferraro v. Liberty Mut. Fire Ins. Co., 796 F.3d 529, 534 (5th Cir. 2015).
          As an initial matter, we do not express a view as to the first two points
   of Moore’s motion for reconsideration. Although those arguments were
   relevant to the district court’s determination of whether Moore showed that
   his alcoholism constituted a disability, we decide this appeal without reaching
   that issue. Accordingly, we need not address those portions of Moore’s
   motion for reconsideration.
          However, Moore’s third contention—that the district court abused
   its discretion by granting summary judgment while a magistrate judge was
   reviewing in camera documents subject to a pending motion to compel—
   merits discussion. According to Moore, the district court erred in denying
   his motion for reconsideration because these communications “could [have]
   contain[ed] evidence” relevant to his claim.
          Contrary to Moore’s contention, we cannot say that the district court
   abused its discretion in determining that Moore failed diligently to pursue
   avenues to make these communications available before the court entered
   summary judgment. Indeed, despite making other discovery requests in
   September 2019, Moore did not seek discovery of the subject email
   communications until December 2019. CMS responded on January 22,
   2020, but withheld certain privileged communications, including the
   documents at issue. CMS provided its privilege log on January 29. Three
   weeks elapsed before Moore filed a motion to compel discovery of those
   communications on February 19, just two days before the close of discovery,
   and nine days before the district court granted CMS’s motion for summary
   judgment.




                                          8
Case: 20-30332      Document: 00515733654          Page: 9    Date Filed: 02/04/2021




                                    No. 20-30332


          Although Moore sought an expedited ruling from the magistrate judge
   on his motion to compel, Moore never requested that the district court delay
   ruling on summary judgment. And the district court later determined that
   Moore failed to pursue ways to make the communications available before
   summary judgment was rendered.             The court explained that Moore’s
   “conclusory speculation” about the content of the documents was not
   enough to overcome his lack of diligence.
          On appeal, Moore does not explain why the district court was wrong
   in determining that Moore did not diligently seek the email communications.
   Nor can we discern any error. Moore did not ask for these communications
   in his September 2019 discovery requests, and instead waited until December
   2019 to do so. Moore obtained the privilege log on January 29, but he waited
   until February 19—two days before the close of discovery—to file his motion
   to compel. Furthermore, he never asked the district court to delay ruling on
   summary judgment during the pendency of the motion to compel. We are
   reminded that the “district court had ‘broad discretion in all discovery
   matters.’” Kelly v. Syria Shell Petroleum Dev. B.V., 213 F.3d 841, 855 (5th Cir.
   2000). Thus, we cannot conclude that the district court abused its discretion
   in ruling that Moore was not diligent and denying Moore’s motion for
   reconsideration on that basis.
          For these reasons, the district court properly dismissed Moore’s ADA
   claim and did not err in denying his motion for reconsideration.
                                                                  AFFIRMED.




                                          9